Case 3:19-cv-00860-SPM Document 71 Filed 02/23/21 Page 1 of 2 Page ID #319




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PHONAKONE SANGATHIT,
 #R43542,

                      Plaintiff,

 v.                                                Case No. 19-cv-00860-SPM

 ALEX JONES, et al.,

                      Defendants.


                            MEMORANDUM AND ORDER
MCGLYNN, District Judge:

       This matter is before the Court for case management purposes. Defendant Cassandra Chitty

was issued summons on Plaintiff’s Amended Complaint on December 1, 2020. (Doc. 61). After

the initial Waiver of Service was returned unexecuted because Defendant Chitty no longer works

at Menard, the Waiver of Service was returned executed on January 14, 2021, and her Answer was

due February 8, 2021. (Doc. 66). As of this date, Defendant Chitty has failed to move, answer, or

otherwise plead in response to the Amended Complaint.

       The Federal Rules of Civil Procedure provide that the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P. 55(a).

Accordingly, the Court ORDERS as follows:

       (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against
              Defendant Chitty in accordance with Federal Rule of Civil Procedure 55(a).

       (2)    Plaintiff is ORDERED to move for default judgment against Defendant
              Chitty on or before March 16, 2021, in accordance with Federal Rule of
              Civil Procedure 55(b).

       (3)    If Plaintiff fails to move for default judgment as set forth in this Order, this
              entire action will be dismissed as to Defendant Chitty for failure to

                                          Page 1 of 2
Case 3:19-cv-00860-SPM Document 71 Filed 02/23/21 Page 2 of 2 Page ID #320




           prosecute and/or failure to comply with an order of the Court.

     (4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the
           entry of default to Plaintiff and to Defendant Chitty.

     IT IS SO ORDERED.

     DATED: February 23, 2021


                                                 s/Stephen P. McGlynn
                                                STEPHEN P. MCGLYNN
                                                United States District Judge




                                      Page 2 of 2
